 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00018-DAD
11
                                  Plaintiff,
12                                                        STIPULATION TO CONTINUE TRIAL DATE &
                            v.                            ORDER
13
     KEVIN CROWNOVER,
14
                                  Defendant.
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for trial on May 5, 2020.
20
            2.      By this stipulation, defendant now moves to continue the trial until May 19, 2020, and to
21
     exclude time between May 5, 2020, and May 19, 2020, pursuant to 18 U.S.C. § 3161(h).
22
            3.      The parties agree and stipulate, and request that the Court find the following:
23
                    a)     Counsel for defendant desires additional time to prepare for trial.
24
                    b)     Counsel for defendant believes that failure to grant the above-requested
25
            continuance would deny him/her the reasonable time necessary for effective preparation, taking
26
            into account the exercise of due diligence.
27
                    c)     The government does not object to the continuance.
28
                    d)     Based on the above-stated findings, the ends of justice served by continuing the
                                                          1
30
 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of May 5, 2020 to May 19, 2020,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendant’s request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendant in a speedy trial.

 9          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: January 31, 2020                                 MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ LAURA D. WITHERS
16                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
17

18
      Dated: January 31, 2020                                 /s/ JAMES HOMOLA
19                                                            JAMES HOMOLA
20                                                            Counsel for Defendant
                                                              KEVIN CROWNOVER
21

22

23

24

25

26
27

28

                                                          2
30
 1                                                   ORDER

 2          IT IS HEREBY ORDERED that the trial currently scheduled for May 5, 2020, be continued to

 3 May 19, 2020. The time period between May 5, 2020, and May 19, 2020, inclusive, is excluded from

 4 the calculation under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) for the

 5 reasons stated in the parties’ stipulation. The Court finds that the ends of justice served by taking such

 6 action outweigh the best interest of the public and the defendant in a speedy trial. It is further ordered

 7 that the currently scheduled April 13, 2020 trial confirmation hearing be continued to May 4, 2020, at

 8 10:00 a.m.

 9 IT IS SO ORDERED.
10
        Dated:     February 1, 2020
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
30
